We reject the defendant’s claim that the hearing court erroneously denied his motion to suppress identification testimony by the complaining witness. The court properly found that the procedure used here was more in the nature of a confirmation than an identification within the meaning of CPL 710.30, in view of the fact that the witness knew the defendant from the neighborhood for some 12 years. Accordingly, the issue of suggestiveness is not relevant (see, People v Tas, 51 NY2d 915; People v Gissendanner, 48 NY2d 543; People v Stevens, 109 AD2d 856). Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.